In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2434 
ANDREW GOESEL, et al., 
                                                             Plaintiffs, 

                                  v. 

BOLEY INTERNATIONAL (H.K.) LTD., et al., 
                                               Defendants‐Appellees. 
 
APPEAL OF: WILLIAMS, BAX & SALTZMAN, P.C. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 09 C 4595 — Milton I. Shadur, Judge. 
                     ____________________ 
 
No. 13‐2818 
FORTUNEE MASSUDA, 
                                                  Plaintiff‐Appellant, 

                                  v. 

PANDA EXPRESS, INC., et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
2                                                 Nos. 13‐2434, 13‐2818 


              Northern District of Illinois, Eastern Division. 
              No. 12 C 9683 — Ronald A. Guzmán, Judge. 
                       ____________________ 

SUBMITTED NOVEMBER 4, 2013 — DECIDED DECEMBER 26, 2013 
               ____________________ 

   Before  POSNER,  Circuit  Judge.  As  motions  judge  for  the 
week  during  which  motions  to  seal  the  settlement  agree‐
ments in these two appeals were filed, I ordered the motions 
consolidated and now rule on them. 
    In  Goesel  the  parties  agreed  to  settle  a  personal  injury 
suit, but because the suit was on behalf of a minor they were 
required  by  Local  Rule  17.1  of  the  Northern  District  of  Illi‐
nois to obtain the district judge’s approval of the settlement. 
See  Elustra  v.  Mineo,  595  F.3d  699,  709–10  (7th  Cir.  2010);  cf. 
Villalobos  v.  Cicero  School  District  99,  841  N.E.2d  87,  93  (Ill. 
App. 2005). The judge reduced the portion of the settlement 
payable  to  the  plaintiffs’  law  firm,  thus  increasing  the 
amount  of  money  to  be  received  by  the  plaintiffs,  and  ap‐
proved  the  settlement  as  revised.  The  appeal  is  by  the  law 
firm  and  challenges  the  judge’s  modification  of  the  settle‐
ment.  The  parties  asked  the  district  judge  to  seal  the  settle‐
ment  and  he  obliged.  Before  me  is  the  law  firm’s motion  to 
maintain  under  seal  documents  disclosing  the  amounts  of 
the  settlement  and  of  the  lawyers’  costs  and  fees.  The  firm 
emphasizes  that  the  parties  had  agreed  to  keep  the  settle‐
ment amount secret. 
   In Massuda, a suit for breach of fiduciary duty, the district 
judge dismissed most of the plaintiff’s claims on the ground 
that they were derivative from claims in a previous suit that 
the parties had settled. In so ruling the court relied on a re‐
Nos. 13‐2434, 13‐2818                                                   3 


dacted  copy  of  the  settlement  agreement  in  the  earlier  suit, 
filed  under  seal,  that  inked  out  almost  all  the  terms  of  the 
settlement other than the names of the parties and the nature 
of  the  suit.  The  defendants  want  the  redacted  settlement 
agreement kept under seal in this court as well. 
     “Documents  that  affect  the  disposition  of  federal  litiga‐
tion are presumptively open to public view.” In re Specht, 622 
F.3d 697, 701 (7th Cir. 2010); see Nixon v. Warner Communica‐
tions, Inc., 435 U.S. 589, 597 (1978); Baxter International, Inc. v. 
Abbott  Laboratories,  297  F.3d  544,  545  (7th  Cir.  2002);  LEAP 
Systems,  Inc.  v.  MoneyTrax,  Inc.,  638  F.3d  216,  220  (3d  Cir. 
2011). The reason for this right of public access to the judicial 
record is to enable interested members of the public, includ‐
ing  lawyers,  journalists,  and  government  officials,  to  know 
who’s using the courts, to understand judicial decisions, and 
to monitor the judiciary’s performance of its duties. Nixon v. 
Warner Communications, Inc., supra, 435 U.S. at 597–98; Jessup 
v.  Luther,  277  F.3d  926,  928  (7th  Cir.  2002);  Union  Oil  Co.  v. 
Leavell,  220  F.3d  562,  568  (7th  Cir.  2000);  Citizens  First  Nat’l 
Bank v. Cincinnati Ins. Co., 178 F.3d 943, 945–46 (7th Cir. 1999); 
In  re  Continental  Illinois  Securities  Litigation,  732  F.2d  1302, 
1308 (7th Cir. 1984); Poliquin v. Garden Way, Inc., 989 F.2d 527, 
533 (1st Cir. 1993). As Holmes put it, “It is desirable that the 
trial  of  causes  should  take  place  under  the  public  eye,  not 
because the  controversies of one citizen with another  are of 
public concern, but because it is of the highest moment that 
those  who  administer  justice  should  always  act  under  the 
sense  of  public  responsibility,  and  that  every  citizen  should 
be able to satisfy himself with his own eyes as to the mode in 
which  a  public  duty  is  performed.”  Cowley  v.  Pulsifer,  137 
Mass. 392, 394 (1884). 
4                                               Nos. 13‐2434, 13‐2818 


    The  presumption  can  be  rebutted.  A  litigant  is  allowed, 
for  example,  to  conceal  trade  secrets,  and,  if  there  are  com‐
pelling reasons of personal privacy, to litigate under a pseu‐
donym. See, e.g., Doe v. City of Chicago, 360 F.3d 667, 669 (7th 
Cir. 2004); Doe v. Blue Cross & Blue Shield United, 112 F.3d 869, 
872 (7th Cir. 1997);  Sealed Plaintiff  v. Sealed Defendant #1, 537 
F.3d  185,  188  (2d  Cir.  2008). And  the  presumption  of  public 
access “applies only to the materials that formed the basis of 
the parties’ dispute and the district court’s resolution”; other 
materials that may have crept into the record are not subject 
to the presumption. Baxter International, Inc. v. Abbott Labora‐
tories, supra, 297 F.3d at 548. 
    But  what  about  concealment  of  terms  in  settlement 
agreements?  Settlements  are ubiquitous  in  the  legal  system, 
but most settlement agreements never show up in a judicial 
record and so are not subject to the right of public access. Ei‐
ther the agreement is made before a suit is filed (and so the 
suit is never filed), or, if after, the parties file a stipulation of 
dismissal and in that event they’re not required to make the 
agreement  a  part  of  the  court  record.  Fed.  R.  Civ.  P. 
41(a)(1)(ii);  Kokkonen  v.  Guardian  Life  Ins.  Co.,  511  U.S.  375, 
381–82 (1994); Jessup v. Luther, supra, 277 F.3d at 928. The par‐
ties  in  Goesel  didn’t  have  that  option,  because  the  local  rule 
cited above (the validity of which is not challenged) required 
the court’s approval for the settlement to be valid. 
    If though it is part of the judicial record the settlement is 
made  without  any  court  action  (approval,  disapproval,  or 
approval with modifications as in Goesel) there will rarely be 
a  good  reason  to  require  that  its  terms  be  made  public,  be‐
cause making them public would not reveal anything about 
judicial activity. See LEAP Systems, Inc. v. MoneyTrax, Inc., su‐
Nos. 13‐2434, 13‐2818                                                 5 


pra, 638 F.3d at 220 (“settlement agreements reached without 
court  assistance  or  intervention  will  not  be  treated  as  ‘judi‐
cial  records’  for  purposes  of  the  ‘right  of  access’  doctrine”); 
Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 (2d Cir. 2004); 
Pansy  v.  Borough  of  Stroudsburg,  23  F.3d  772,  781  (3d  Cir. 
1994).  One  can  imagine  exceptions:  cases  in  which  the  size, 
large or small, of the settlement can be shown to be the result 
of  judicial  doctrines  that  excessively  (or  so  it  might  be 
thought)  favor  one  side  in  a  class  of  disputes,  or  of  rulings 
made earlier in the case that by favoring one side or the oth‐
er  influenced  the  terms  of  settlement.  But  for  the  most  part 
settlement  terms  are  of  potential  public  interest  only  when 
judicial approval of the terms is required, or they become an 
issue in a subsequent lawsuit, or the settlement is sought to 
be enforced. E.g., Herrnreiter v. Chicago Housing Authority, 281 
F.3d  634,  636–37  (7th  Cir.  2002);  Jessup  v.  Luther,  supra,  277 
F.3d at 929–30; Union Oil Co. v. Leavell, supra, 220 F.3d at 567; 
Brown  v.  Advantage  Engineering,  Inc.,  960  F.2d  1013,  1015–16 
(11th Cir. 1992). In all such cases the presumption of a right 
of public access to court documents should apply. 
    The  net  effects  of  compelled  disclosure  of  settlement 
terms  are  deeply  uncertain.  It’s  been  argued,  on  behalf  of 
disclosure,  that  settlement  agreements,  which  often  contain 
terms  going  far  beyond  just  a  dollar  amount,  may  conceal 
safety  hazards  and  other  matters  of  acute  public  concern. 
Richard  A.  Zitrin,  “The  Laudable  South  Carolina  Court 
Rules Must Be Broadened,” 55 S. Carolina L. Rev. 883, 887–89 
(2004). Usually, however, all that is sought to be concealed is 
the  size  of  the  settlement.  Robert  Timothy  Reagan  et  al., 
Sealed  Settlement  Agreements  in  Federal  District  Court  1,  8 
(Federal  Judicial  Center  2004).  Yet  making  that  information 
public  can  be  defended  as  encouraging  prelitigation  settle‐
6                                               Nos. 13‐2434, 13‐2818 


ments, since they are not open to public scrutiny, and thus as 
economizing  on  litigation  costs.  Also  and  more  important, 
the  more  that  is  known  about  size  (and  other  terms) of  set‐
tlements,  the  easier  it  should  be  for  prospective  litigants  to 
predict the likely outcome of their own litigation, and ability 
to  predict  outcome  should  both  foster  and  simplify  settle‐
ment. See Scott A. Moss, “Illuminating Secrecy: A New Eco‐
nomic  Analysis  of  Confidential  Settlements,”  105  Mich.  L. 
Rev. 867, 898–903 (2007); Ben Depoorter, “Law in the Shadow 
of Bargaining: The Feedback Effect of Civil Settlements,” 95 
Cornell  L.  Rev.  957,  974  (2010).  Disclosure  of  sizes  of  settle‐
ments should  also reduce the probability of lopsided  settle‐
ments—ones  that  the  parties  would  have  recognized  were 
too  large  or  too  small  had  they  had  information  about  set‐
tlements in similar cases. 
    So  there  is  an  upside  to  disclosing  settlement  terms,  but 
also a downside. If parties know that the size of their settle‐
ment  will  become  public,  their  settlement  negotiations  are 
likely  to  become  more  complicated.  See  id.  at  980–83;  Note, 
“Quality,  Not  Quantity:  An  Analysis  of  Confidential  Settle‐
ments and Litigants’ Economic Incentives,” 154 U. Pa. L. Rev. 
433, 456 (2005). The defendant will fear that if the amount is 
large,  making  it  public  will  invite  more  suits  against  him, 
while  the  plaintiff’s  lawyer  will  fear  that  if  the  amount  is 
small  he  will  find  settlement  negotiations  in  his  next  case 
more difficult—the defendant in that case will have a greater 
incentive to resist, hoping to negotiate as good a bargain as 
he  has  observed  in  the  settlement  agreement  that  has  be‐
come  public.  The  plaintiff’s  lawyer  who  has  agreed  to  a 
modest  settlement  that  the  court  has  made  public  also  may 
fear that future clients, unimpressed by the amount he got in 
Nos. 13‐2434, 13‐2818                                                7 


settlement for a previous client, will desert him for tougher‐
seeming negotiators. 
    Yet in the end this to and fro of competing considerations 
may  be  of  little  importance.  Depoorter  in  the  article  cited 
above  argues  that  most  lawyers  who  negotiate  settlements 
are  experienced  and  know  from  their  own  cases  (and  by 
word‐of‐mouth  from  other  lawyers)  what  the  attainable 
terms of settlement are likely to be in the class of cases that 
they handle. So maybe there is little at stake in the decision 
whether to allow or forbid parties to conceal the size of a set‐
tlement. 
    Against a background of such uncertainty, it’s difficult to 
imagine what arguments or evidence parties wanting to con‐
ceal  the  amount  or  other  terms  of  their  settlement  (apart 
from terms that would reveal trade secrets or seriously com‐
promise personal or institutional privacy or national securi‐
ty)  could  present  to  rebut  the  presumption  of  public  access 
to judicial records. The parties before me haven’t even tried. 
In  neither  case  have they offered any reason for secrecy ex‐
cept  that  they  have  a  confidentiality  agreement.  Obviously 
that’s insufficient, and I could stop there: because there is po‐
tential public value to disclosing settlement terms, including 
amount,  parties  have  to  give  the  judge  a  reason  for  not  dis‐
closing them—and the fact that they don’t want to disclose is 
not  a  reason.  See Arthur  R.  Miller,  “Confidentiality,  Protec‐
tive  Orders,  and  Public  Access  to  the  Courts,”  105  Harv.  L. 
Rev. 427, 492–93 (1991). But I’ll trudge on. 
   In  Goesel  an  outsider  to  the  litigation  could  not  evaluate 
the  dispute  over  the  district  judge’s  modification  of  the  set‐
tlement  without  knowing  the  amount  of  the  settlement  (in‐
cluding  fees  and  costs)  before  and  after  the  modification. 
8                                               Nos. 13‐2434, 13‐2818 


That is information important to future negotiations over at‐
torneys’ fees in cases in which the plaintiff is a minor; and no 
good  reason—in  fact  no  reason  at  all—has  been  given  for 
thinking  that  concealment  of  the  information  would  serve 
some social purpose. 
     As for the other case, Massuda, there is no indication that 
the  amount  of  the  settlement  figured  in  the  district  court’s 
decision.  Nor  is  an  unredacted  copy  of  the  settlement 
agreement, which would reveal that amount, even in the ju‐
dicial record in either the district court or this court; as far as 
I  can  tell  the  district  judge  never  saw  it.  The  only  issue  is 
whether the redacted agreement, which is in the judicial rec‐
ord, should be under seal, as the defendants request. I can’t 
understand  why  they  want  that,  since  almost  everything  of 
any possible interest has been redacted, including the size of 
the  settlement.  I  asked  them  for  an  explanation,  and  their 
unhelpful  response  was  that  they  requested  the  seal  “in  an 
abundance of caution” but “do not object to the Seventh Cir‐
cuit unsealing the redacted document if it decides to do so.” 
Oddest of all, they had included a copy of the redacted set‐
tlement agreement in the appendix to their brief on appeal—
a public document—thus mooting their request for conceal‐
ment. 
   The request in Goesel is therefore denied; in Massuda it is 
dismissed.